Citation Nr: 1535484	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  13-31 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a previously denied claim of entitlement to service connection for prostatitis with an indication of impotence.  

2.  Entitlement to service connection for a hydrocele of the scrotum with a hard knot.  

3.  Entitlement to service connection for residuals of a head injury (also claimed as knot on head)

4.  Entitlement to service connection for a psychiatric disorder.  

5.  Entitlement to service connection for a neck disability.  

6.  Entitlement to service connection for a bilateral leg disability.  

7.  Entitlement to service connection for nerve damage in both legs.  

8.  Entitlement to service connection for a bilateral knee disability.  

9.  Entitlement to service connection for a bilateral foot disability, to include pes planus, hammertoes and hallux valgus.  

10.  Entitlement to service connection for an arm disability.

11.  Entitlement to service connection for a back disability.

12.  Entitlement to service connection for residuals of an allergic reaction to medication, to include body swelling, loss of muscle strength, fatigue and central sluggishness.  

13.  Entitlement to service connection for hyperlipidemia.  

14.  Entitlement to service connection for type II diabetes mellitus.  

15.  Entitlement to service connection for hypertension.  

16.  Entitlement to service connection for hearing loss.  

17.  Entitlement to automobile and adaptive equipment or for adaptive equipment only.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel

INTRODUCTION

The Veteran served on active duty from January 1971 to February 1972.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2012 and August 2013 rating decisions of the Winston-Salem, North Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board notes that although the issue of whether new and material evidence had been presented sufficient to reopen the claim for service connection for tinea rash of the scrotal area was certified on appeal, the Veteran's current claim is for service connection for a hydrocele of the scrotum with a hard knot, not a rash.  Thus, the issue of entitlement to service connection for a hydrocele of the scrotum with a hard knot has not been the subject of a prior adjudication, and new and material evidence is not required.  The Board has accordingly recharacterized the issue as reflected on the title page.  

In March 2014, the Veteran filed a VA FORM 21-22a in favor of J. Michael Woods, Attorney at Law, thereby revoking the power of attorney previously of record.  

In September 2012 correspondence, a claim of clear and unmistakable error (CUE) was raised with respect to the denial of service connection for a psychiatric disorder and disabilities of the back, neck, feet, head, and knee.  The CUE issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board does not have jurisdiction over it.  The question of CUE is therefore REFERRED to the AOJ for appropriate action.  

In correspondence received in December 2014, the Veteran withdrew his hearing request.  





The issue pertaining to service connection for various psychiatric conditions has been recharacterized as service connection for a psychiatric disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for prostatitis with erectile dysfunction;  a hydrocele of the scrotum with a hard knot; residuals of head injury (also claimed as knot on head); a psychiatric disorder, a neck disability; a bilateral leg disability; nerve damage in both legs; a bilateral knee disability; bilateral hammertoes and bilateral hallux valgus (claimed as foot problem); an arm disability; a back disability; residuals of reaction to medication to include body swelling; loss of muscle strength; fatigue and central sluggishness; hyperlipidemia; type II diabetes mellitus; hypertension; and. hearing loss, as well as entitlement to automobile and adaptive equipment or for adaptive equipment only, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed June 1976 rating decision, service connection for prostatitis with an indication of impotence was denied because the evidence did not show a current diagnosis of prostatitis and did not show impotence during service.  

2.  Evidence received since June 1976 was not previously considered by agency decision makers, is not cumulative or redundant of evidence already of record, relates to an unestablished fact, and raises the reasonable possibility of substantiating the claim of service connection for prostatitis with an indication of impotence.  



CONCLUSIONS OF LAW

1.  The June 1976 rating decision, which denied the Veteran's claim of entitlement to service connection for prostatitis with an indication of impotence, is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015). 

2.  The criteria for reopening the claim of entitlement to service connection for prostatitis with an indication of impotence have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Criteria

When VA has disallowed a claim, it may not thereafter be reopened unless new and material evidence is submitted.  38 U.S.C.A. §§ 5108, 7104 (West 2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015). 

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if it was not previously submitted to agency decisionmakers.  "Material" evidence is evidence which, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 

When determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010). 

Evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id.  For the purpose of determining whether a case should be reopened, the credibility of the evidence added to the record is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

Service connection for prostatitis with an indication of impotence was denied in a June 1976 rating decision.  At the time of the prior rating decision, the record included service treatment records, statements from the Veteran, and post-service medical records.  The rating decision reflects the claim was denied based on the AOJ's determination that there was no diagnosis of prostatitis and no evidence of impotence during service.  

To the extent that the Veteran asserted having not received notice of the rating decision in his January 2011 correspondence, the file reflects he was notified of the June 1976 rating decision and of his appellate rights that same month.  The notice was sent to his address of record and the letter was not returned as undeliverable.  As such, the Board finds the Veteran had notice of the June 1976 rating decision.  Because the Veteran did not submit a notice of disagreement (NOD) to the June 1976 rating decision, the determination became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Additionally, no new and material evidence pertinent to the claim was constructively or physically of record within one year of the June 1976 determination.  38 C.F.R. § 3.156(b); see also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  However, if new and material evidence is presented or secured with respect to a claim that has been disallowed the Secretary shall reopen the claim and review the former disposition of the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

Evidence associated with the file since the June 1976 rating decision includes a September 2002 private record noting erectile dysfunction, and a January 2002 record notes groin pain.  In addition, a November 2010 private record of treatment notes inability to engage in intercourse.  

When considered with previous evidence of record, to include a July 1971 service treatment record reflecting complaints of painful intercourse and a recommendation for circumcision, the Board finds the evidence added to the record since the June 1976 rating decision raises a reasonable possibility of substantiating the claim of service connection for prostatitis with an indication of impotence.  As such, the evidence is new and material and the claim is reopened.  The Veteran's appeal is granted to that extent.   


ORDER

The previously-denied claim of entitlement to service connection for prostatitis with an indication of impotence is reopened.  


REMAND

The Veteran seeks service connection for numerous disabilities, including residuals of an allergic reaction during service.  As reflected in his October 2010 claim, the Veteran maintains that he was prescribed medication for back spasms during basic training, to which he had such a severe allergic reaction that he was hospitalized at the Naval Hospital in Great Lakes, Illinois, in approximately February 1971 or March 1971.  In addition, in March 2013 correspondence, the Veteran noted having sustained a back injury as a result of falling down two flights of stairs during the same time frame which resulted in a loss of consciousness and hospitalization.  Inpatient records from the Great Lakes Naval Hospital are not in the Veteran's file.  

The duty to assist requires the RO to make reasonable efforts to obtain relevant VA and private medical records.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Board notes that service personnel records reflect that the Veteran was stationed at the Naval Training Center in from January 1971 to April 29, 1971.  Although a December 2011 response to the AOJ's Personnel Information Exchange System (PIES) request for active duty inpatient/clinical records from "GREAT LAKES, IL," notes that searches of "GREAT LAKES IL" for 1971 were conducted but no records were located, it is unclear whether the search conducted pertained to the Naval Hospital in Great Lakes, Illinois.  

Further, given that the unobtained inpatient records are Federal records, to fully assist the Veteran with his claim, the RO must attempt to obtain inpatient hospitalization records dated prior to April 29, 1971, directly from the Great Lakes Naval Hospital.  38 C.F.R. § 3.159(c)(1).  In addition, another PIES request for the records should be made for pertinent records from the Naval Hospital in Great Lakes, Illinois.  

With respect to entitlement to service connection for a psychiatric disorder, regulations provide that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service. 38 U.S.C.A. § 1111.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b). 

The December 1970 service entrance examination report notes "psych" in the significant history section.  On the accompanying medical history he indicated that he had or had had nervous trouble, noting he had been an inpatient at E. N. C. in Greensboro, North Carolina.  The examiner reported the Veteran's history of inpatient psychiatric treatment for 7 days adding "nervous - needed rest."  Records from E. N. C. are not associated with the file.  As such, the AOJ should attempt to obtain the records.  

Further, an August 1971 record reflects complaints of difficulty sleeping and although his report of a psychiatric history was noted, the assessment was "no apparent disease."  The January 1972 separation examination report notes emotionally immature personality.  

Service personnel records in January 1972 reflect that following a Captain's Mast it was requested that he be discharged for unsuitability.  A February 1972 service personnel record notes that he was processed for an administrative discharge, and a June 1976 VA FORM 07-3101 reflects he discharged due to unfitness.  

A November 2010 private record notes depression secondary to chronic pain from a motor vehicle accident two years earlier.  A September 2012 VA inpatient record reflects posttraumatic stress disorder (PTSD), depression, and bipolar disorder.  In May 2013, the Veteran noted stressful experiences during service to include isolation, weapon mishaps, a hurricane, and war training, as well as thoughts of having stabbed and/or killed a fellow service member during service aboard the USS Little Rock.  

During a February 2015 psychiatric evaluation the Veteran denied having psychiatric symptoms prior to service entrance.  The opinion provided was that the Veteran's current schizophrenia more than likely had its onset during service, and has continued ever since, but the rationale provided for the opinion is not adequate for a determination.  As such, the Veteran should be afforded a VA examination with respect to the nature and etiology of a psychiatric disorder.  

In addition, with respect to the feet, the December 1970 service entrance examination report notes mild pes planus.  Where a preexisting disease or injury is noted on an entrance examination, that preexisting injury or disease will be considered to have been aggravated by active service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  See 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Clear and unmistakable evidence includes medical facts and principles which may be considered to determine whether the increase is due to the natural progress of the condition.  38 C.F.R. § 3.306(b).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

A November 2008 private record notes exacerbation of previously asymptomatic underlying mild first metatarsal phalangeal joint degenerative joint disease.  In addition, the January 2012 VA examination report reflects diagnoses to include pes planus, hallux valgus, and hammertoes.  

Although the VA examiner opined that pes planus existed prior to service entrance, an opinion was not provided with respect to aggravation of preexisting pes planus, or as to the etiology of degenerative joint disease of the first metatarsal phalangeal joint, hallux valgus, or hammertoes.  As such, the opinion is not completely adequate for a determination.  Therefore, the Veteran should be afforded a new VA examination with respect to the nature and etiology of his foot and toe conditions.  

Additionally, with respect to a genitourinary disorder, service treatment records in July 1971 reflect complaints of painful intercourse, and circumcision was recommended.  A May 1976 record notes prostatitis in 1974.  A June 1976 private treatment record indicates impotence since approximately 1973.  A March 1976 record notes a history of a prostatic infection two years earlier, and the assessment was acute prostatitis.  A September 2002 private record notes erectile dysfunction since at least the previous year, and an October 2004 record reflects erectile dysfunction.  An April 2009 record reflects recurrent left hydrocele and a hydrocelectomy.  A November 2010 private record notes a scrotum injury.  In view of the evidence, the Veteran should be afforded a VA examination with respect to the nature and etiology of genitourinary disorders.  

Prior to the examinations, any outstanding records of pertinent medical treatment must be obtained and added to the record.

The Board notes that a November 2008 reflects that the Veteran was employed by the United States Postal Service but had been out of work since a motor vehicle accident earlier that same month.  On remand, the AOJ should attempt to obtain any postal service employment/medical records pertinent to a workplace injury.  

The claims for service connection for a neck disability, a back disability, a bilateral leg condition, nerve damage in both legs, a bilateral knee disability, an arm disability, residuals of an allergic reaction to medication to include body swelling, loss of muscle strength, fatigue and central sluggishness, hyperlipidemia, residuals of a head injury, diabetes mellitus, hypertension, hearing loss, and entitlement to automobile and adaptive equipment or for adaptive equipment only, are deferred pending the additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request authorization and consent to release information to VA, for E. N. C. in Greensboro, North Carolina, and for U.S. Postal Service employment records with regard to disability and all medical documents.  

Upon receipt of such, take appropriate action to contact the identified providers and request complete records related to a psychiatric disorder.  The Veteran should be informed that in the alternative he may obtain and submit the records himself. 

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  The RO should make another PIES request for inpatient hospitalization records from the Naval Hospital in Great Lakes, Illinois in 1971.  The response should be associated with the file.  

3.  Obtain complete VA treatment records not already associated with the file.  

4.  After completion of the above, schedule the Veteran for a VA foot examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion as to whether it is shown by clear and unmistakable evidence that the Veteran's preexisting pes planus was not permanently worsened beyond the natural progress of the disability.

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service."

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any other diagnosed foot disability of either foot and/or toes, to include hallux valgus and hammertoes, is related to his active service, or is caused by or aggravated by any disability determined to be related to service.  

The term "aggravation" means a permanent increase in the claimed disability; that is, an irreversible worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A rationale for all opinions expressed should be provided.  

5.  Schedule the Veteran for a VA psychiatric examination by an appropriate medical professional.  The entire file must be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner should provide an opinion with respect to the following:

a) Whether a psychiatric disorder both: 1) clearly and unmistakably existed prior to service entrance and 2) was clearly and unmistakably not aggravated by service?

Note: the term "clear and unmistakable" means obvious and manifest; it cannot be misinterpreted or misunderstood.  It must be undebatable.  A Veteran's reported history of a disability prior to service is not sufficient in and of itself to demonstrate that the disability clearly and unmistakably preexisted service.

"Aggravation" is defined for legal purposes as a chronic worsening of the underlying condition beyond its natural progression versus a temporary flare-up of symptoms. 

b) If a psychiatric disorder did not exist prior to service entrance and was not aggravated during service, the examiner must opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that psychosis had its onset during service or within the initial year after service and whether it is at least as likely as not any other psychiatric disorder, to include PTSD, depression, and bipolar disorder, had its onset during service or is otherwise related to service.  

A rationale for all opinions expressed should be provided.  

6.  Schedule the Veteran for a VA genitourinary examination by an appropriate medical professional.  The entire file should be reviewed by the examiner.  

The examiner is to conduct all indicated tests.  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed genitourinary disorder, to include prostatitis, erectile dysfunction, and recurrent left hydrocele of the scrotum with a hard knot, is related to his active service, or is caused by or aggravated by any disability determined to be related to service.  

All opinions expressed must be accompanied by a rationale. 

7.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


